Citation Nr: 1824768	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  13-35 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease and degenerative joint disease of the lumbar spine.

2.  Entitlement to an extension (beyond October 31, 2007) of a temporary total convalescence rating based on surgical or other treatment necessitating convalescence for the lumbar spine.

3.  Entitlement to a total disability evaluation based on individual employability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to August 1973.  

This matter came before the Board of Veterans Appeals (Board) on appeal from June 2011, December 2013 and June 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Veteran testified before the undersigned Veteran's Law Judge during an April 2018 Travel Board hearing.  

The issue(s) of entitlement to an increased rating for degenerative disc disease and degenerative joint disease of the lumbar spine and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision on the appeal, the Veteran withdrew the appeal of the issue of entitlement to extension of the temporary total rating for convalescence on the record at the April 2018 Travel Board Hearing.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to extension of the temporary total rating for convalescence have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn by an appellant or his authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  At the April 2018 hearing before the Board, the Veteran withdrew his appeal in connection with the issue of an extension of the temporary total rating for convalescence.  Accordingly, the Board does not have jurisdiction to review these issues, and they are dismissed.


ORDER

The appeal of the issue of entitlement extension of the temporary total rating for convalescence is dismissed.


REMAND

The Veteran testified at his April 2018 Travel Board hearing that his service-connected lumbar spine disability has worsened since his last VA examination in January 2016.  As the evidence of record suggests his service-connected disability has increased in severity since the most recent VA examination in 2012, the Board finds that the Veteran should be afforded a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Regarding TDIU, the Board notes that while the January 2016 VA examiner indicated that the Veteran's lumbar spine disability would impact the Veteran's ability to work, the examiner did not provide an opinion as to which types of work, such as physical or sedentary work, would be precluded and which would remain feasible.  In addition, while the examiner indicated that the Veteran's ability to work is impacted by the range of motion limitations caused by the lumbar spine disability, the examiner did not offer an opinion regarding whether the Veteran's service-connected bilateral lower extremity radiculopathy has any additional impact on employability.  The Board therefore has insufficient information to determine whether the combined functional limitations of all of the Veteran's service-connected disabilities render him unemployable.  A new opinion is therefore required upon remand.  

The Board also notes that the Veteran's combined disability rating is currently 50 percent and his lumbar spine is his highest rated single disability at 20 percent.  He therefore currently does not meet the schedular requirements for TDIU.  38 U.S.C. § 1155; 38 C.F.R. § 4.16 (a).  Remand is therefore required as the question of whether the Veteran meets the schedular standard for TDIU is inextricably intertwined with the outcome of his appeal regarding the lumbar spine.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when the adjudication of one issue could have "significant impact" on the other issue).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his lumbar spine disability, to include an evaluation of any associated neurological involvement.  The claim file should be made available to and reviewed by the examiner and the examination report should state a review of the file was completed.  All necessary tests should be performed, including neurological testing, and all findings should be reported in detail.  

The examiner should identify all lumbar spine pathology and associated neurological impairments found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  If pain is noted, the point during range of motion at which pain starts must be clearly indicated.

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

In addition, the examiner must comment on the occupational impact of the Veteran's lumbar spine disability, as well as any limitations due to his service-connected lower extremity radiculopathy and any other associated neurological impairments found, to specifically include the types of work that would be precluded and those that would remain feasible (i.e., physical, manual, sedentary, etc.).  The examiner is requested to provide a full description of the effects of service-connected disabilities upon the Veteran's ordinary activity, including the degree of any impairment of the Veteran's ability to sit, stand, and walk. A complete rationale for all conclusions should be provided.

2.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

3.  If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


